Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 1 of 10




                        Exhibit 62
        Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 2 of 10




                                           SUMMARY

        The attorneys at Migliaccio & Rathod LLP (“M&R”) have decades of experience in
complex civil litigation and have successfully prosecuted a number of noteworthy consumer
protection, environmental contamination, civil rights, privacy, and wage theft. The firm’s
attorneys, located in Washington D.C. and California, focus primarily on class or collective
actions and take all of their cases on a contingent basis. The attorneys at the firm have litigated
cases leading to recoveries of hundreds of millions of dollars in recoveries for consumers,
workers, and other victims of corporate misconduct. M&R has a track record of investing the
time, energy, and resources necessary to develop cases which implicate significant economic,
societal, and health concerns.

                          NOTABLE MATTERS AND SUCCESSES

o   Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 535 (6th Cir. 2012). Represented classes of
    insureds against several major insurance companies for the failure to use technological
    advances in verifying the addresses of insureds, leading to overcharges. Litigation culminated
    in several multi-million dollar settlements.

o   Matthews v. TCL Communications et al., Case No. 3:17-cv-95 (W.D.N.C.). Represented
    plaintiffs in a class action brought on behalf of purchasers of Alcatel OneTouch Idol 3
    smartphones who alleged that a firmware update removed Band 12 LTE functionality from
    their phones, greatly reducing their functionality. Served as Court-appointed class counsel in
    a class action settlement which provided class members with either the reinstatement of Band
    12 LTE functionality on their phones, or new phones with LTE Band 12 functionality.

o   In re: JUUL Labs, Inc. Products Litigation, Case No. 3:18-cv-02499 (N.D. Cal.) M&R was
    appointed as co-lead interim class counsel in action brought on behalf of a nationwide class
    arising from marketing and sale of electronic cigarettes by JUUL, the world’s largest e-
    cigarette manufacturer, which is valued at several billions of dollars.

o   Wheeler et al. v. Lenovo (United States) Inc., Case No. XX-XXXXXXX (D.C. Sup. Ct.) and
    Kacsuta v. Lenovo (United States), Inc., Case No. 13-00316 (C.D. Cal.). Represented plaintiffs
    in a class action brought on behalf of purchasers of Lenovo laptops that suffered from Wi-Fi
    connectivity problems. Served among the Court-appointed class counsel in a nationwide
    settlement where Lenovo agreed to refund $100 cash or issue a $250 voucher (which required
    no purchase to use) to owners of the laptops.

o   Camara, et al. v. Mastro’s Restaurants LLC, Case No. 1:18-cv-00724 (D.D.C.). M&R is lead
    counsel in a conditionally certified nationwide collective action lawsuit on behalf of servers
    who were allegedly not paid minimum wage.

o   Valsartan N-Nitrosodimethylamine (NDMA) Products Liability Litigation, MDL Case No:
    1:19-md-02875-RBK-JS (D.N.J.). Represent plaintiffs in multi-district litigation arising from


                              412 H St NE / Washington, D.C. 20002
                              (202) 470-3520 / www.classlawdc.com
        Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 3 of 10




    worldwide recalls of generic Valsartan that had been found to be contaminated with probable
    human carcinogens. M&R was appointed to the Plaintiffs’ Steering Committee and serves as
    co-chair of the medical monitoring committee.

o   Adeli v. Silverstar Automotive, Inc., Case No. 5:17-cv-05224 (W.D. Ark.). M&R was co-lead
    trial counsel in this individual consumer fraud suit for economic losses that resulted in a trial
    verdict of over $5.8 million, the vast majority of which was in punitive damages (judgment
    later reduced to $533,622, inclusive of a reduced but sizable punitive damages amount, which
    was affirmed by the Eighth Circuit Court of Appeals).

o   Nelson v. Sabre Companies LLC, Case No. 1:15-cv-0314 (N.D.N.Y.). M&R was lead counsel
    in this nationwide collective action that settled for $2.1 million on behalf of oil and gas workers
    for unpaid overtime.

o   Fath et al. v. Honda North America, Inc., Case No. 0:18-cv-01549 (D. Minn.). M&R served
    on the Plaintiff Steering Committee in this putative nationwide action arising from Honda’s
    alleged manufacture, design, marketing and sale of vehicles with an oil dilution defect. The
    case settled on a class-action basis, and class members were provided with an extended
    warranty, reimbursement of expenses, and a product update where applicable.

o   Hill v. County of Montgomery et al., Case No.: 9:14-cv-00933 (N.D.N.Y.). M&R serves as
    co-lead counsel in this conditions of confinement civil rights class action for the alleged
    provision of insufficient sustenance in the Montgomery County Jail in upstate New York. After
    years of litigation, the case settled on a class action basis for $1,000,000, providing significant
    relief to the class of inmates and detainees. The Court has granted preliminary approval of the
    settlement and final approval is still pending.

o   Beture v. Samsung Electronics America, Case No. 17-cv-05757 (D.N.J.). M&R was appointed
    as co-lead interim class counsel in action brought on behalf of a nationwide class arising from
    a hardware defect affecting hundreds of thousands of Samsung Galaxy Note 4 smartphones.

o   McFadden et al. v. Microsoft Corporation, Case No. 2:20-cv-00640 (W.D. Wash.) M&R was
    appointed as co-lead interim class counsel in an action brought on behalf of a nationwide class
    arising from a hardware defect affecting Microsoft X-Box video game controllers.

o   Restaino et al. v. Mario Badescu, Inc., Case No. MID-L-5830-14 (N.J. Super. Ct.).
    Represented 36 individuals who had become physically addicted to undisclosed corticosteroids
    in a purportedly botanical face cream, and sought damages for personal injuries arising from
    the symptoms of topical steroid withdrawal. After three years of litigation, the case settled for
    significant relief to the plaintiffs.

o   Peppler, et al. v. Postmates, Inc., Case No. 2015 CA 006560 (D.C. Sup. Ct.) and Singer, et al.
    v. Postmates, Inc., 4:15-cv-01284-JSW (N.D. Cal.). Represented plaintiffs in a wage theft
    class action against application-based courier startup company, alleging that the couriers were


                                                  2
        Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 4 of 10




    misclassified as independent contractors. M&R was named class counsel in the settlement
    agreement providing for $8.75 million in relief to a nationwide class.

o   Bland v. Calfrac Well Services, Case No. 2:12-cv-01407 (W.D. Pa.). Represented oil field
    workers in a nationwide collective and class action lawsuit against Defendant Calfrac Well
    Services for its alleged failure to properly pay overtime to its field operators. After extensive
    litigation, the case settled for $6 million, which provided a gross recovery per class member of
    between $250 and approximately $11,500.

o   Walsh et al. v. Globalstar, Inc., Case No. 3:07-cv-01941 (N.D. Cal.), represented Globalstar
    satellite telephone service customers who brought claims that Globalstar knew that it was
    experiencing failures in its satellite constellation and its satellite service was rapidly
    deteriorating and was no longer useful for its intended purpose, yet failed to disclose this
    information to its potential and existing customers. Served as Court-appointed class counsel
    in a nationwide settlement that provided an assortment of benefit options, including, but not
    limited to, monetary account credits, free minutes, or cash back for returned equipment.

o   Snodgrass v. Bob Evans, Case No. 2:12-cv-768 (S.D. Ohio). Represented Bob Evans’ Assistant
    Managers in a case alleging that Bob Evans, a restaurant chain with hundreds of locations
    predominantly in the Midwest, had misclassified its Assistant Managers as exempt from
    federal and state overtime laws. After a landmark ruling on the application of the so-called
    “fluctuating workweek” method of payment, the lawsuit settled for $16.5 million. The gross
    recovery per class member was approximately $6,380. In issuing its order approving the
    settlement, the court took special note of the “competence of class counsel in prosecuting this
    complex litigation.”

o   Delandro v. County of Allegheny, Case No. 06-927 (W.D. Pa.). Represented pre-trial detainees
    who were subjected to unlawful strip searches prior to their admission at Allegheny County
    Jail, located in Pittsburgh, PA. After winning class certification, partial summary judgment on
    liability, and an injunction, the case settled for $3 million.

o   Nnadili v. Chevron, Case No. 02-1620 (D.D.C.). Represented owners and residents of
    properties in the District of Columbia that were contaminated with gasoline constituents from
    leaking underground storage tanks that were installed by Chevron. The plaintiffs, who resided
    in over 200 properties in the Riggs Park neighborhood of Northeast Washington, D.C., alleged
    that Chevron’s contamination interfered with the use and enjoyment of their property, impacted
    their property values, constituted a trespass on their land, and caused fear and emotional
    distress. The United States Environmental Protection Agency conducted an extensive
    investigation into the contamination. After approximately five years of litigation, the case
    settled for $6.2 million.

o   Corbin v. CFRA, LLC, Case No. 1:15-cv-00405 (M.D.N.C.). Represented 1,520 servers in
    collective action against major IHOP franchise for wage theft violations, culminating in $1.725
    million settlement.


                                                 3
        Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 5 of 10




o   Craig v. Rite Aid, Case No. 4:08-CV-2317 (M.D. Pa.). Represented Rite Aid Assistant
    Managers in a case alleging that Rite Aid had misclassified its Assistant Managers as exempt
    from federal and state overtime laws. Plaintiffs alleged that their primary duties involved
    manual labor such as loading and unloading boxes, stocking shelves, cashiering and other
    duties which are not exempt under federal and state overtime laws. After extensive litigation,
    the case settled for $20.9 million, covering over 1,900 current and former assistant store
    managers. In issuing its order approving the settlement, the court stated that the settlement
    “represents an excellent and optimal settlement award for the Class Members” resulting from
    “diligent, exhaustive, and well-informed negotiations.”

o   Ousmane v. City of New York, Case No. 402648/04 (NY Sup. Ct.). Represented New York
    City street vendors in a pro bono class action suit against the City of New York for excessive
    fines and helped secure a settlement with a value of over $1 million.

o   Stillman v. Staples, Case No. 07-849 (D.N.J.). Represented Staples Assistant Managers in Fair
    Labor Standards Act Claims for unpaid overtime. Served as a member of the trial team where
    the plaintiffs won a nearly $2.5 million verdict against Staples for unpaid overtime on behalf
    of 342 sales managers after a six-week jury trial. After the verdict, nearly a dozen wage and
    hour cases against Staples from across the country were consolidated in a multi-district
    litigation. Served in a central role in the consolidated litigation, which lasted nearly two years
    after the Stillman verdict. The consolidated litigation ultimately settled for $42 million.

o   In re National Security Agency Telecommunications Records Litigation, Case No. 3:06-md-
    01791 (N.D. Cal.). Represented Sprint subscribers in privacy suit against telecom companies
    to enjoin the alleged disclosure to the National Security Agency of telephone calling records.
    Appointed, with co-counsel, interim lead counsel for the Sprint subscriber class in the MDL
    proceedings. The litigation was ultimately dismissed after Congress granted retroactive
    immunity to the telecom companies.




                                                  4
       Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 6 of 10




                                         ATTORNEYS

Nicholas A. Migliaccio

        Nicholas Migliaccio has been practicing for over 16 years, and litigates across the firm’s
practice areas. He has successfully prosecuted numerous noteworthy class and mass action cases
over the course of his career, and has been appointed class counsel in both litigation and
settlement classes. He has been recognized by his peers as a Superlawyer in 2016 - 2019.

        Mr. Migliaccio graduated from the State University of New York at Binghamton in 1997
(B.A., cum laude in Environmental Studies and Philosophy) and received his law degree from
Georgetown University Law Center in 2001, where he was an Editor of the Georgetown
International Environmental Law Review.

Notable Cases Include:

   •   Represented assistant managers in a Fair Labor Standards Act misclassification case and
       served as a member of the trial team for a six-week jury trial that resulted in a $2.5
       plaintiffs’ verdict. After the verdict, nearly a dozen wage and hour cases against the
       defendant from across the country were consolidated in a multi-district litigation. Served
       in a central role in the consolidated litigation, which ultimately settled for $42 million.
   •   Represented worker class in wage theft assistant manager misclassification case against
       national restaurant chain that culminated in a $16.5 million settlement
   •   Represented worker class in wage theft rate miscalculation case against multinational
       fracking company, resulting in $6 million settlement
   •   Represented plaintiffs in a consumer class in defective laptop case against multinational
       computer manufacturer, resulting in a nationwide settlement where defendant agreed to
       refund $100 cash or issue a $250 voucher (which required no purchase to use) to owners
       of the laptops.
   •   Represented pre-trial detainees who were subjected to unlawful strip searches prior to their
       admission at Allegheny County Jail, located in Pittsburgh, PA. After winning class
       certification, partial summary judgment on liability, and an injunction, the case settled for
       $3 million.
   •   Represented owners and residents of properties in the District of Columbia that were
       contaminated with gasoline constituents from leaking underground storage tanks that were
       installed by a major oil company. The plaintiffs alleged that the contamination interfered
       with the use and enjoyment of their property, impacted their property values, constituted a
       trespass on their land, and caused fear and emotional distress. After extensive litigation,
       the case settled for $6.2 million.
   •   Represented New York City street vendors in a pro bono class action suit against the City
       of New York for excessive fines and helped secure a settlement with a value of over $1
       million.

Admissions:


                                                5
       Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 7 of 10




   •   New York
   •   Washington, D.C.
   •   United States Court of Appeals for the Third Circuit
   •   United States Court of Appeals for the Fourth Circuit
   •   United States Court of Appeals for the Sixth Circuit
   •   United States District Court for the District of Colorado
   •   United States District Court for the District of Columbia
   •   United States District Court for the District of Maryland
   •   United States District Court for the Eastern District of Michigan
   •   United States District Court for the Eastern District of New York
   •   United States District Court for the Northern District of New York
   •   United States District Court for the Southern District of New York
   •   United States District Court for the Western District of New York
   •   United States District Court for the Western District of Pennsylvania

Education:

   •   Georgetown University Law Center, J.D., 2001
   •   State University of New York at Binghamton, BA, 1997

Publications and Speaking Engagements:

   •   Co-authored “Environmental Contamination Treatise: Overview of the Litigation
       Process,” in R. Simons, Ph.D, When Bad Things Happen to Good Property
       (Environmental Law Institute, 2005).
   •   Presentation on The Motor Carrier Act Exception to the FLSA’s Overtime Provisions -
       13(b)(1) and the SAFETEA-LU Amendments, Worker’s Injury Litigation Group / Ohio
       Association of Justice Meeting, Winter 2014.
   •   Presentation on Litigating Fair Labor Standards Act Collective Action Cases, Worker’s
       Injury Litigation Group / Ohio Association of Justice Convention, Fall 2011.

Awards:

   •   SuperLawyers, 2016, 2017, 2018, 2019, 2020, and 2021




                                               6
       Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 8 of 10




Jason S. Rathod

         Jason Rathod litigates class actions across the firm’s areas of practice, including
consumer protection, worker rights, and civil rights. Mr. Rathod has been appointed class
counsel in a number of noteworthy class actions. He has been the principal brief writer in several
critical submissions, before trial and appellate courts, that resulted in favorable rulings
concerning class certification and summary judgment. He was also co-lead trial counsel in an
individual auto fraud case involving economic losses in which the jury returned a plaintiff
verdict on all counts and awarded millions of dollars in punitive damages (later reduced on
remittitur but to a sizable sum).

       Mr. Rathod has been recognized as a leader in his field beyond the courtroom. He is the
author of several published works, including a law review article on aggregate litigation in poor
countries. Another recent law review article that he co-authored, comparing public and private
enforcement in the United State and Europe, was cited by the Consumer Financial Protection
Bureau in its proposed rule prohibiting class action waivers in the fine print of consumer
contracts.

        Mr. Rathod graduated from Grinnell College in 2006 (B.A. with honors in Political
Science and Religious Studies). After college, he traveled to Fiji, Mauritius, South Africa,
Trinidad & Tobago, Guyana, and Suriname on a Watson Fellowship, studying the Indian
Diaspora. He graduated law school from the Duke University School of Law in 2010, where he
was an Articles Editor of the Duke Law Journal. In law school, he also worked for the Self-
Employed Women’s Association in Ahmedabad, India on behalf of street vendors seeking an
injunction against the city government for unlawful harassment and evictions.

Notable Cases Include:

   •   Representing consumer classes in insurance overcharge cases, including by drafting
       appellate briefs about the propriety of class certification. The Sixth Circuit Court of
       Appeals affirmed order for the classes 3-0, leading to several multi-million-dollar
       settlements;
   •   Representing consumer in consumer fraud trial for economic losses that resulted in
       verdict for the Plaintiff on all counts and a multimillion dollar punitive damages award
       (later reduced on remittitur, but still totaling in the hundreds of thousands of dollars and
       representing a 25:1 ratio of punitive to economic damages);
   •   Representing consumer classes in two cases in D.C. Superior Court arising from the
       alleged unlawful repossession of vehicles, resulting in classwide settlements with
       significant pro rata payments and injunctive relief, including debt relief
   •   Representing consumer class at trial in product defect class action;
   •   Representing worker class in wage theft assistant manager misclassification case against
       national restaurant chain that culminated in a $16.5 million settlement;



                                                 7
       Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 9 of 10




   •   Representing worker class and collective against multinational startup company for
       Independent contractor misclassification claims, resulting in $8.75 million settlement;
   •   Representing worker class in wage theft rate miscalculation case against multinational
       fracking company, resulting in $6 million settlement;
   •   Representing over 1,500 servers in multistate collective action, resulting in $1.72 million
       settlement;
   •   Representing consumer class in defective laptop case against multinational computer
       manufacturer; and
   •   Representing consumer class in defective construction case against multinational home
       builder, drafting key briefs leading to class certification and maintenance of suit in court,
       rather than arbitration.

Education:

   •   Duke University School of Law, J.D. 2010
   •   Grinnell College, B.A., 2006

Admissions:

   •   Illinois
   •   Washington, D.C.
   •   United States Court of Appeals for the District of Columbia Circuit
   •   United States Court of Appeals for the Third Circuit
   •   United States Court of Appeals for the Fourth Circuit
   •   United States Court of Appeals for the Eighth Circuit
   •   United States District Court for the District of Columbia
   •   United States District Court for the District of Maryland
   •   United States District Court for the Western District of Pennsylvania
   •   United States District Court for the District of Colorado
   •   United States District Court for the Eastern District of Michigan
   •   United States District Court for the Western District of Michigan

Publications and Speaking Engagements:

   •   The Arc and Architecture of Private Enforcement Regimes in the United States and
       Europe: A View Across the Atlantic, 14 U.N.H. L. Rev. 303 (2016) (co-authored)
   •   Trying the Class Action: Practical Tips from the Pros (June 4, 2015) (panelist)
   •   Emerging Markets, Vanishing Accountability: How Populations in Poor Countries Can
       Use Aggregate Litigation to Vindicate Their Rights, 24 Transnat’l L. & Contemp. Probs.
       69 (2014)
   •   Note: Not Peace, But a Sword: Navy v. Egan and the Case Against Judicial Abdication in
       Foreign Affairs, 59 Duke L.J. 595 (2009)

Awards:


                                                 8
    Case 1:18-cv-01124-BAH Document 61-5 Filed 01/15/21 Page 10 of 10




•   SuperLawyers Rising Stars, 2017, 2018, 2019, 2020, and 2021




                                          9
